DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Continuity Information
The instant application is a continuation of 14490216, now U.S. Patent Number 10510655, which is a division of 13734892, now U.S. Patent Number 8871639.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 8871639 (below, “Sixteen”) as evidenced in or in view of Yu et al. (US 7329956; below, “Yu” – 1 NOV 2019 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 16, Sixteen discloses the claimed invention except for: forming a conductive structure over a workpiece; depositing a dielectric layer over the conductive structure; extending to a top surface of the conductive structure; and without treating the top surface of the conductive structure.

    PNG
    media_image1.png
    912
    504
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    904
    503
    media_image2.png
    Greyscale

Yu, in FIGS. 1-6 and related text, e.g., ABSTRACT, cols. 1 to 8, teaches, teaches forming a conductive structure (110) over a workpiece (100); depositing a dielectric layer (114) over the conductive structure (110); extending to a top surface of the conductive structure (110); and without treating the top surface of the conductive structure (110).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Sixteen as taught by Yu. This is because: 1.
pore-damaged dielectrics are repaired to be less vulnerable to chemical attack (see Yu ABSTRACT, cols. 1 and 5-6); 2. such modification would involve well-known materials/processing; and/or 3. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 7, and all subsequent depending claims therein are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 4, 6, and 7 recite, inter alia, “the insulation layer”. The recited portion renders the claims indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 1, 4, 6, and 7. The recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and earlier appearing elements is not definite. For example, “insulating layer” of independent claim 1. Claims 1, 4, 6, and 7 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claims 1-8 and 16 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 9-15 and 17-20 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, GORDON et al. (US 20110163062), is considered pertinent to applicants’ disclosure. GORDON does not teach, inter alia, reacting an insulating layer with a surface treatment compound comprising a hydrocarbon, a halocarbon, sulfured carbon, or silicon carbon to form a barrier layer in the insulation layer adjacent an opening, the barrier layer extending from a first etch stop layer to a second etch stop layer; and forming a conductive via filling the opening.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815